NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EUGENE DAW,                                     No.    20-17261

                Plaintiff-Appellant,            D.C. No. 3:19-cv-08212-SMB

 v.
                                                MEMORANDUM*
OFFICE OF NAVAJO AND HOPI INDIAN
RELOCATION, an Administrative Agency
of the United States,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                           Submitted October 20, 2021**
                             San Francisco, California

Before: BADE and BUMATAY, Circuit Judges, and BERMAN,*** District Judge.

      Eugene Daw appeals from the district court’s order granting summary

judgment in favor of the Office of Navajo and Hopi Indian Relocation (“ONHIR”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Richard M. Berman, United States District Judge for
the Southern District of New York, sitting by designation.
and upholding the ONHIR’s denial of Daw’s application for relocation benefits

under the Navajo-Hopi Land Settlement Act, 25 U.S.C. §§ 640d to 640d-31. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. We review de novo

the district court’s summary judgment decision, and we must independently review

the ONHIR’s decision to determine if it was “arbitrary, capricious, an abuse of

discretion, not in accordance with law, or unsupported by substantial evidence.”

Bedoni v. Navajo-Hopi Indian Relocation Comm’n, 878 F.2d 1119, 1122 (9th Cir.

1989) (citing 5 U.S.C. § 706(2)(A), (E); other citation omitted).

      The Navajo-Hopi Land Settlement Act partitioned certain land once jointly

held by the Navajo Nation and the Hopi Tribe, allocating some of the area to the

Navajo Nation (Navajo Partitioned Land or NPL) and other areas to the Hopi Tribe

(Hopi Partitioned Land or HPL). See id. at 1121–22. Daw is entitled to benefits if

he was a legal resident of HPL on December 22, 1974, and he maintained that

residency until he became head of household. See 25 C.F.R. §§ 700.147(a),

700.97(a), 700.69(c); Bedoni, 878 F.2d at 1122–23. The ONHIR concluded that

Daw is not entitled to benefits because Daw was not a resident of HPL when he

became head of household, which Daw claims occurred in 1982.1 We discern no



      1
        The government disputes that Daw became head of household in 1982,
asserting it occurred later, if at all. But we need not resolve this issue because we
uphold the ONHIR’s decision based on its finding that Daw did not reside on HPL


                                          2
error.

         1.   Daw contends that the ONHIR committed legal error by failing to

recognize that, if he established that he previously lived on HPL, the burden shifted

to the government to establish that his residence had changed. However, “[t]he

burden of proving residence and head of household status is on the applicant.” 25

C.F.R. § 700.147(b). Nothing in Daw’s cited authority suggests that burden ever

shifts to the government.

         2.   Daw argues that the ONHIR’s decision to deny him benefits based on

its conclusion that he failed to establish residency on HPL at the time he became

head of household is not supported by substantial evidence. Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion even if it is possible to draw two inconsistent conclusions

from the evidence.” Nat’l Fam. Farm Coal. v. EPA, 960 F.3d 1120, 1132–33 (9th

Cir. 2020) (citation omitted). It is a “fundamental principle that an agency, its

experts, and its administrative law judges are better positioned to weigh conflicting

evidence than a reviewing court.” Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th

Cir. 2017).




after the partition fence was erected in 1975, which prevents Daw from showing he
was a resident of HPL when he asserts that he became head of household in 1982.


                                          3
      Daw asserts that he demonstrated residence on HPL under ONHIR policy

recognizing residency based on the continuous use of HPL for traditional

activities.2 To establish residency under that policy, Daw had to show that he

continuously used HPL for traditional Navajo activities before December 22, 1974,

through when he became head of household.3 Daw asserts that the record supports

that he continuously grazed livestock and gathered wood on HPL during the

relevant period.4

      The ONHIR determined that Daw did not establish entitlement to benefits

because it found that he ceased using HPL for traditional activities after the

partition fence was erected in 1975, prior to when he claims he attained head of

household status in 1982. Substantial evidence supports that determination.

      First, it is unclear how frequently Daw gathered wood, and Daw cites to

nothing in the record supporting his continuous use of HPL to gather wood. The


      2
         Evidence in the record indicates that there were no dwellings on HPL
during the relevant period, which adequately supports that Daw did not physically
live on HPL when he became head of household.
       3
         This policy of recognizing residency based on the “continuous use” of HPL
for traditional activities is not codified in the federal regulations but instead comes
from an independent hearing officer’s decision in In re Minnie Woodie, No. 5124.
Begay v. ONHIR, 305 F. Supp. 3d 1040, 1048 (D. Ariz. 2018).
       4
         We do not consider any other traditional activities that the record may
support because Daw stated “[n]o, that’s all we do” when asked if he did
“[a]nything else” besides gathering wood and grazing livestock. Evidence of other
activities therefore contradicts that explicit testimony, thereby entitling the ONHIR
to reject that Daw used HPL for any other activities. See Nat’l Fam. Farm Coal.,
960 F.3d at 1132–33; Shaibi, 883 F.3d at 1109.

                                          4
ONHIR was entitled to resolve these ambiguities in the record against Daw. See

Cal. Pac. Bank v. Fed. Deposit Ins., 885 F.3d 560, 570 (9th Cir. 2018).

      Second, while some testimony supports that Daw grazed livestock on HPL

after erection of the partition fence, other evidence in the record contradicts that

testimony. For example, testimony indicates that Hopi Rangers aggressively

patrolled HPL from approximately 1980 to 1984 and that they impounded Navajo

livestock grazing on HPL. Other testimony describes how sheep went under the

partition fence onto HPL, and the record supports that Daw’s father retrieved the

sheep but did not allow members of Daw’s family to retrieve them due to the Hopi

Rangers. Substantial evidence therefore supports the ONHIR’s finding that “the

Hopi Rangers’ enforcement of partition was active, regular, and threatening” such

that “applicant and his family could not use the HPL” for traditional activities.

      In short, there is ambiguous and conflicting evidence as to whether Daw

continuously used HPL when he became head of household after erection of the

partition fence. The ONHIR was entitled to resolve these ambiguities and conflicts

against Daw.5 See Nat’l Fam. Farm Coal., 960 F.3d at 1133; Shaibi, 883 F.3d at

1109; Cal. Pac. Bank, 885 F.3d at 570.


      5
         Consequently, we do not decide whether the ONHIR erred in finding
certain testimony not credible because the inconsistent evidence in the record
amply supports its decision to deny benefits even assuming that all testimony
supporting Daw’s claim was credible. See INS v. Bagamasbad, 429 U.S. 24, 25
(1976) (per curiam).

                                           5
      3.     Finally, Daw asserts that the ONHIR’s decision to grant benefits to

Daw’s sister and father indicates that it abused its discretion here. But those prior

decisions did not bind the ONHIR here because its decision as to Daw was based

on evidence it had not previously heard. See Stacy v. Colvin, 825 F.3d 563, 566–

67 (9th Cir. 2016). Moreover, Daw has not overcome the presumption that the

ONHIR acted lawfully because he has not shown that there was “no discernible

rational basis for the agency’s action” given that the record here supports its

decision, as discussed above. See Davis v. EPA, 348 F.3d 772, 781 (9th Cir. 2003)

(citation omitted).

      AFFIRMED.




                                          6